FREEDMAN, J.
This action was brought to recover damages for personal injuries sustained by the plaintiff through the negligence of the defendant. The plaintiff, on March 6, 1892, while in the act of sweeping Third avenue, as an employe of the street-cleaning department of the city of New York, was-struck by the horses attached to a car belonging to the defendant, knocked down, and severely injured. A careful examination of the whole case shows that, under the peculiar circumstances of this case, the questions of defendant’s negligence and of plaintiff's contributory negligence were questions of fact, for the jury; that they were properly submitted; and that no sufficient reason exists for which the judgment or order denying defendant’s motion for a new trial should be disturbed. The judgment and order should be affirmed, with costs.